Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00376-CV

                                  HILCO RECEIVABLES, L.L.C.,
                                    Appellant and Cross-Appellee

                                                 v.
                                              Appellant
                                      Pedro A. QUIÑONES,
                                    Appellee and Cross-Appellant

                     From the County Court at Law No. 10, Bexar County, Texas
                                      Trial Court No. 333407
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 13, 2013

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Pursuant to the agreement of the parties, costs of appeal are taxed against the

party who incurred them.

                                                   PER CURIAM